The Ciiancelloe.
A preliminary injunction liad been awarded June 6, 1873, restraining the defendants from proceeding any further in the execution of a trust purporting to have been conferred upon them by a certain deed of trust bearing date February 22, 1873.
The reasons assigned by the complainant in support of the preliminary injunction were, in substance, that the said Reeve, at the time of making and executing the paper writing purporting to be a deed, was sick and weak in body and mind; and that he had no recollection of making and executing the said deed, and was incapable of understanding, and did not understand, the nature and character of its contents. He alleges in his bill that he*was, by reason of such sickness and bodily and mental weakness, unawrare of the powers and trusts conferred upon the defendants as trustees, and of the description of the property and estate purporting to have been conveyed to such trustees, and the purposes and objects for which said deed purported to have been made.
Reeve’s wife joined in the deed, and has joined with him in the bill of complaint, and alleges that she was not aware that by joining her husband in said deed, or what purports to be a deed, of conveyance of the land therein mentioned, she would thereby deprive herself of the right of dower in such lands in the event of her surviving her husband.
There was no proof of the mental incapacity of the wife.
A number of witnesses were examined as to the mental capacity of Reeve himself when the deed was executed, among whom were his attending physicians and his brother, under the advice of which brother the deed seems to have been executed.
It appears that the brother had formerly advised Reeve that, owing to his bad health and embarrassed circumstances, the best thing for him to do would be to convey his real estate, which consisted of several parcels of land, to trustees, who might sell the same, and out of the proceeds of sale thereof pay his creditors and discharge his indebtedness.
Acting under the power and authority conferred upon *6them by the said deed of trust, the trustees have sold a part of said lands, and applied a portion of the proceeds of such sale, paid by purchasers thereof, to the payment and satisfaction of the debts of Reeve.
Can I, consistently with the above statement of facts and the proofs in this cause, restrain the defendants from proceeding further with the execution of the trusts created by said deed, and especially after the trusts have been partly executed ? The rights of creditors and the rights of purchasers have intervened since the execution of the deed of trust, and before the awarding the preliminary injunction in this cause. These rights are to be respected by the court. I cannot be expected to interfere with the execution of the trusts of the deed, by the trustees therein named, unless it shall satisfactorily appear, by the evidence and proofs in the cause, that there was a disqualifying incapacity in Reeve to make the deed at the time he made it.
Competency in business transactions is presumed unless the contrary appears by proof.
The general rule is, that sanity is to be presumed until the contrary be proved; and therefore by the common law a deed made by a person non compos is voidable only, and not void; and when an act is sought to be avoided on the ground of mental imbecility, the proof of the fact lies upon the person who alleges it. Imbecility of mind is not sufficient, in the absence of fraud, to set aside a contract, when there is not an essential privation of the reasoning faculties or an incapacity of understanding and acting with discretion in the ordinary affairs of life. This incapacity is the test of that unsoundness of mind which will avoid a deed at law. 2 Kent, Com. 451, 453.
Ko such weakness of understanding in Reeve which might be a material circumstance in establishing an inference of unfair practice or imposition being proved, but the preponderance of testimony being greatly to the contrary, and the execution and the delivery of the deed by him to the trustees for the purposes and objects therein mentioned being the best, *7perhaps, for his personal interests, due regard thereto being had, I do not consider that sufficient appears to justify me in declaring the deed void, and I therefore decline to do so.
The preliminary injunction is dissolved, and the bill is dismissed, with costs to be paid out of the trust property.